Order of this court entered on June 2, 1959, assigning Irwin K. Fingerit, Esq., as counsel for the defendant-appellant, is vacated, and J. Kenneth Townsend, Esq. of 15 Broad Street, New York, New York is assigned as counsel for defendant-appellant for the purposes of the appeal in the place and stead of Irwin K. Fingerit, Esq. The defendant-appellant’s time to serve and file the appellant’s points is extended to and including February 2,1960, with notice of argument for the March 1960 Term of this court. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.